Title: To Thomas Jefferson from George Jefferson, 8 September 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 8th. Septr. 1800.

I am by to-nights post favor’d with yours of the 5th. inclosing your dft: on Mr. Barnes for $:200—
I am apprehensive that the only way of getting money for such drafts will be by sending them on to Mr. Barnes with directions for him to remit the amount in Bank notes—as no person will like to be at the trouble of sending them to George Town for acceptance, and then of forwarding them on to Philada, when he can at any time get drafts direct on Philadelphia. As good a way therefore as any for you in future will be to direct Mr. B. to remit us in notes—in which we consider there is but very little risk, and which we are frequently ourselves compelled to do.
Mr. Eppes’s Tables we find as you supposed are here. they came whilst I was absent, and with directions as I am told for their detention until further orders
I am Dear Sir Your Very humble servt.

Geo. Jefferson


My not being able to dispose of your dfts: need not make any difference in your drawing in favor of the Sheriffs, as the short advance which you will require will be perfectly immaterial.
G.J.

